The decision of this court handed down Hovember 19, 1959 (9 A D 2d 857), is hereby amended to read as follows: Motions to dismiss appeals taken ’by the Industrial Commissioner and the New York Hotel Trades Council denied, without costs, and without prejudice to renewal upon the argument of the appeal. Motion to dismiss appeal taken by New York State Council of Hotel and Restaurant Employees and Bartenders International Union granted, without costs. The council, is however, granted permission to file a brief amicus' curice. Present ■— Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.